Citation Nr: 1212249	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  04-29 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hepatitis.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastritis, esophagitis, and gastroesophageal reflux disease (GERD) with hiatal hernia.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for degenerative joint disease, bilateral shoulders.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active honorable service from November 1977 to May 1980; his service from May 27, 1980 to July 1982 was upgraded to under honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 decision by the RO which denied service connection for a gastrointestinal disorder, characterized as dyspepsia, gastritis, and esophagitis, and as explained below essentially denied service connection for residuals of hepatitis, and a May 2005 decision which denied, in part, service connection for pes planus, a low back disability, and disabilities of the hips, shoulders and elbows.  In a March 2004 letter, the RO notified the Veteran that based on his recent statements, the RO would consider his December 2001 claim for service connection for severe dyspepsia, moderately severe gastritis and distal esophagitis (denied in the January 2002 rating decision) as a "reopened" claim for service connection for "residuals" of hepatitis in addition to the new claim for the "residuals" of in-service gastritis on a direct basis.  See March 8, 2004 letter from the RO to the Veteran.  Thereafter, service connection for hepatitis was included in the issue of service connection for a gastrointestinal disorder, variously characterized.

In April 2007, a hearing was held at the RO before the undersigned member of the Board.  A copy of the hearing transcript has been associated with the record.

The Board remanded the Veteran's claims for entitlement to service connection for a gastrointestinal disorder and a bilateral shoulder disorder, in order to obtain a VA examination, in August 2007.  At that time, the Board also denied the Veteran's claims for reopen of hepatitis, pes planus, a low back disorder, and disorders of the hips and elbows.

Following an appeal to the United States Court of Appeals for Veterans Claims (Court), in an August 2008 Joint Motion for Partial Remand the parties agreed that the Board's decision with respect to the issues of service connection for disorders of the hips and elbows should be affirmed.  However, the Joint Motion moved for the Court to vacate the August 2007 Board decision regarding the issues of hepatitis, pes planus, and a low back disorder.  Specifically, the Veteran alleged, through his representative, that proper notice under the Veterans Claims Assistance Act of 2000 (VCAA) had not been provided with respect to the issue of new and material evidence for hepatitis, and that the Board failed to obtain supporting documentation from the Social Security Administration (SSA) which may contain additional medical evidence with regard to the Veteran's claims for entitlement to service connection for pes planus and a low back disorder.  As such, in September 2008, the Court vacated these issues in accordance with the Joint Motion and remanded them to the Board for further development.

In the interim, the Board notes that the issues of entitlement to service connection for a gastrointestinal disorder and a bilateral shoulder disorder, remanded by the Board in August 2007, returned to the Board after, in accordance with the remand, a VA examination was provided for each issue in July 2009.  

Following the August 2008 Joint Motion for Partial Remand, the Board issued a February 2010 remand in accordance with the Joint Motion in which the Board requested that the RO/AMC provide proper VCAA notification with regard to the Veteran's claim for new and material evidence for service connection for hepatitis; obtain outstanding SSA records with regard to the issues of service connection for pes planus, a low back disorder, and a bilateral shoulder disorder; and obtain a VA medical opinion with regard to the Veteran's claim for service connection for a gastrointestinal disorder, to include gastritis, esophagitis, and gastroesophageal reflux disease (GERD) with hiatal hernia.  As will be further explained below, this development having been achieved, the above stated issues are now ready for appellate review.

The issues of entitlement to service connection for hepatitis and pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1985 Board decision denied the Veteran's claim for entitlement to service connection for hepatitis.  The Veteran was notified of his appellate rights, but did not appeal the decision. 

2.  Evidence associated with the claims file after the last final denial in August 1985 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  The competent and credible evidence fails to demonstrate that the Veteran has a gastrointestinal disorder, including gastritis, esophagitis, and gastroesophageal reflux disease with hiatal hernia, that is related to his active duty service.  

4.  The competent and credible evidence fails to demonstrate that the Veteran has a low back disability that is related to his active duty service.

5.  The competent and credible evidence fails to demonstrate that the Veteran has a bilateral shoulder disorder that is related to his active duty service.
CONCLUSIONS OF LAW

1.  The August 1985 Board decision which denied service connection for hepatitis is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received, and the claim of entitlement to service connection for hepatitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The Veteran does not have a gastrointestinal disorder due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2009); 38 C.F.R. §§ 3.159, 3.303 (2011).

4.  The Veteran does not have a low back disability due to disease or injury which was incurred in or aggravated by service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

5.  The Veteran does not have a bilateral shoulder disorder due to disease or injury which was incurred in or aggravated by service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in October 2002, March 2005, and March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2006 letter provided this notice to the Veteran.

With respect to the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for hepatitis, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation, however, does not modify the requirements discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.  The Board notes that a March 2010 letter provided this notice to the Veteran.  The Board acknowledges that the letter incorrectly stated that the Veteran's claim for hepatitis was previously denied because there was no evidence that the Veteran had hepatitis; however the claim was previously denied because there was no evidence of any current residuals of hepatitis.  The Board observes, however, as noted above that the Veteran received notice regarding what is required for service connection and has provided information to support his claim indicating actual knowledge of this matter.  The record shows the Veteran was informed about the information and evidence not of record that was necessary to substantiate his claims, the information and evidence VA would seek to provide, and the information and evidence he was expected to provide.  Additionally, there has been no prejudice to the Veteran in the essential fairness of the adjudication.  In this regard the Board notes that the Veteran's claim to reopen his service connection claim for hepatitis has been granted below.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Board observes that the October 2002 and March 2005 letters were sent to the Veteran prior to the November 2002 and May 2005 rating decisions respectively.  The VCAA notice with respect to the elements addressed in these letters was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and a November 2006 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment, VA treatment records, and private treatment records are associated with the claims folder.

As noted above, in February 2010 the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the February 2010 remand was issued with instructions to the AOJ to, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), send the Veteran notice of the reasons why his service connection claim for hepatitis was previously denied, of the meaning of new and material evidence, and of the kind of evidence that would be helpful in substantiating his claim to reopen his previously-denied claim.  In addition the remand requested that the Veteran's Social Security Administration (SSA) records be obtained, as well as a VA medical opinion with regard to the Veteran's claim for entitlement to service connection for a gastrointestinal disorder, to include gastritis, esophagitis, and gastro- esophageal reflux disease (GERD) with hiatal hernia.  Furthermore, the Board notes that the issues of entitlement to service connection for a gastrointestinal disorder and a bilateral shoulder disorder were previously remanded in August 2007 in order for the Veteran to be afforded VA examinations with regard to those issues.  As noted above, those VA examinations were afforded in July 2009.  The requested Kent notice having been provided, SSA records having been obtained and the VA medical opinion having been afforded, the issues now return to the Board for appellate review.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded VA examinations, to include medical opinions, in July 2009 and an August 2010 with respect to the issues of gastrointestinal disorders and bilateral shoulder disorder.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide VA examinations or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board finds that the VA examination and opinion obtained in this case are more than adequate, as they are, collectively, predicated on a full reading of the service and VA medical records in the Veteran's claims file, considered all of the pertinent evidence of record including the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).  The Board notes with respect to the issue of service connection for a low back disorder, the Veteran was not afforded a VA examination.  However, for reasons explained in greater detail below, the Board does not find the Veteran's account of having experienced low back pain since service to be credible.  Therefore, a remand to provide the Veteran with a medical examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required). 

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its August 2007 and February 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

I.  New and Material

Generally, an unappealed Board denial is final under 38 U.S.C.A. §§ 7103 and 7104 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2011), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Veteran's current claim for entitlement to service connection for hepatitis is based upon the same factual basis as his original claim of entitlement to service connection for hepatitis, which was had its last final denial in the August 1985 Board decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Board notes that service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) (2011).

The Veteran's initial claim of entitlement to service connection for hepatitis was denied by a Board decision dated August 1985.  The evidence of record at the time of the August 1985 Board decision included the Veteran's service treatment records and an August 1984 VA examination report.  The August 1985 Board decision indicated that the basis for the Board's denial was that there was no current clinical evidence of residuals of hepatitis.  The Veteran did not timely appeal this decision; therefore, it became final.  38 U.S.C.A. §§ 7103 and 7104 (West 2002); 38 C.F.R. 
§ 20.1104 (2011).

The pertinent evidence added to the record since the August 1985 Board decision included numerous VA and private medical reports for treatment from 1996 to the present to include private laboratory studies and VA examinations dated in July 2009 and August 2010.  The Board notes that the new evidence since the last prior final denial addresses the issue of whether the Veteran has a current disability with regard to his claim for hepatitis.  As such, the evidence does address an unestablished fact necessary to substantiate a claim, and the evidence is found to be both new and material.

In consideration of all of the above, the Board finds that evidence obtained, since the last final denial in August 1985, is both new and material evidence because the evidence was not previously of record and it addresses an unestablished fact necessary to substantiate the Veteran's claim.  In this regard the Board observes that the Veteran's claim was originally denied in the August 1985 Board decision because there was no current clinical evidence of residuals of hepatitis.  As noted above, the new evidence of record addresses the issue of a current disability.  The Board notes that the Court recently addressed requirements for new and material claims in Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2011).  Specifically the Court focused on the final sentence of 38 C.F.R. § 3.156(a) which states that, "[n]ew and material evidence can be neither cumulative nor redundant...and must raise a reasonable possibility of substantiating the claim."  The Court interpreted the language of § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In this regard, the Court referred to the VA's stated position in its rulemaking concerning the most recent revision to § 3.156(a), noting the VA did not mean to define "material" in the restrictive sense, i.e., "existing evidence that relates specifically to the reason why the claim was last denied," but rather, the intended meaning was "existing evidence that...relates to an unestablished fact necessary to substantiate the claim."

In this instance, the Board notes that the new evidence obtained pertains to the 38 C.F.R. § 3.303 requirements that the Veteran have a current disability.  Therefore, as noted above, the Board finds that evidence obtained, since the most recent final denial in August 1985, is both new and material evidence because the evidence was not previously of record and it addresses an unestablished fact necessary to substantiate the Veteran's claim and the claim must therefore be reopened.  Therefore, presuming the credibility of the evidence submitted, the evidence discussed above is considered new and material.  See Justus, supra.  After careful consideration, the Board concludes that this newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim; thus, it is material.  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for hepatitis should be granted.  38 C.F.R. § 3.156(a) (2011).

II. Service Connection

Service connection, as noted above, is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).   

Where a Veteran served 90 days or more on or after January 1, 1947 and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

A.  Gastrointestinal Disorder

The Veteran contends that his current gastrointestinal disorders to include gastritis, esophagitis, and gastroesophageal reflux disease (GERD) with hiatal hernia are related to gastrointestinal problems that the Veteran had during active duty service.  

Initially the Board notes that the Veteran has a current diagnosis of a gastrointestinal disorder.  Indeed as noted in the July 2009 VA examination the Veteran was diagnosed with chronic gastritis.  As such the Veteran meets the requirement of a current disability under 38 C.F.R. § 3.303. 

With regard to in-service complaints the Board notes that the Veteran complained of nausea in November 1978 following a flu shot.  He was diagnosed as having a viral syndrome.  In January 1978 the Veteran complained of having had an upset stomach for three months and he was diagnosed with gastritis.  He was again diagnosed with gastritis in October 1980.  The Veteran reported recurrent epigastric pain in January 1981, it was noted that the Veteran drank a pint a day of alcohol on the weekends.  The examiner questioned whether the Veteran had an ulcer.  The Veteran was assessed with viral gastroenteritis in October 1981.  

Post-service treatment records include an August 1999 EGD which noted moderate severe gastritis body and fundus of the stomach, distal esophagitis.  The Veteran was positive for Helicobacter pylori.  A private August 2000 EGD noted Barrett's esophagus, but otherwise normal with positive Helicobacter pylori.  In June 2002 an endoscopy revealed a mild hiatal hernia and antral gastritis.  A September 2005 VA treatment record noted that the Veteran had an upper GI secondary to persistent reflux which revealed a small hiatal hernia with high-grade esophageal reflux.  A private treatment report dated March 2007 noted that the Veteran had an EGD and was diagnosed with mild chronic gastritis.

The Veteran was afforded a VA examination with respect to his gastrointestinal disability in July 2009.  The Veteran reported at the examination that during AIT, he had nausea and frequent vomiting after his evening meal because they had to eat so fast and then lie down.  At Fort Ord, the Veteran stated that he had increased gas, belching, and stomach pain with nausea and vomiting.  The Veteran stated that he had multiple follow-up visits that were not noted in the record and frequent use of over-the-counter antacids.  The examiner noted that in the late 1990s, the Veteran had an esophagogastroduodenoscopy (EGD) by a private physician that showed a hiatal hernia, acute gastritis, and esophagitis.  The Veteran had a yearly EGD following that until a few years before the VA examination.  A January 2006 EGD with a biopsy noted the Veteran was negative for H. Pylori.  A CBC noted no anemia.  Following a thorough examination and review of the record, the VA examiner diagnosed chronic gastritis with a noted history of Helicobacter pylori x2.  

The Veteran was again afforded another VA examination in August 2010 to consider both medical and lay evidence of record.  The Veteran reported 4 periods of incapacitation over a period of one year related to his stomach issues; each lasting one day.  The Veteran reported burning pain after eating.  He further noted that he had nausea, vomiting, diarrhea, belching, early satiety, weakness, weight loss, and pain.  There was abdominal tenderness, but no rebound tenderness, guarding, or hepatosplenomegaly noted.  The examiner noted that the Veteran had a colon barium enema in August 2009 that revealed no tumor or obstruction.  A previous barium enema taken in July 2009 revealed distal peptic esophagitis with reflux and thickened gastric folds consistent with hyperacidity but no ulcer.  Following various tests the examiner provided a diagnosis of history of gastroesophageal reflux disease with esophagitis and remote history of hepatitis B.  The examiner further noted that there was no evidence to substantiate gastrointestinal bleeding.  

While the Veteran had various complaints of gastrointestinal disorders during active duty service and the Veteran has a current disability, the Board nevertheless finds that service connection is not warranted because there is no competent medical opinion linking the Veteran's current gastrointestinal disorder to his complaints in service.  In this regard the Board notes that the July 2009 VA examiner opined that the Veteran's gastrointestinal disorder is not at least as likely as not related to the Veteran's service tenure.  The examiner cited the 18 year break between the Veteran's discharge from service and the first post-service complaint regarding his gastritis.  In this regard the examiner noted that while the Veteran had gastrointestinal issues in service, but there was an 18 year span of time in which the Veteran did not complain of any gastrointestinal issues.

Following the thorough examination and review of the Veteran's claims file the August 2010 VA examiner opined that it is less likely as not that the Veteran's gastrointestinal disorder originated during active service or is otherwise related to service.  The examiner noted that the Veteran did have some gastrointestinal complaints while in service, but there were no documented chronic complaints or evidence of continual treatment since active duty service.  Finally the examiner noted the onset of gastroesophageal reflux seemed to be post military service.  

With consideration of the above, the Board notes that while the Veteran has a current disability as well as complaints of a gastrointestinal disorder in service, there is no competent medical opinion linking the Veteran's in-service gastrointestinal issues with his current disability or in fact to any reported symptoms since service.  As such the Board finds that service connection must be denied. 

B. Low Back Disability

The Veteran contends that he has experienced low back pain since service and as such requests service connection for his current low back disability.  

The Board notes initially that the private treatment records indicate that the Veteran is currently diagnosed with degenerative and discogenic disorders of the lumbar spine with a history of a lumbar laminectomy at L3 and L4.  As such the Board notes that the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

The service medical records showed that the Veteran was seen for (right leg and) low back pain on one occasion in service in November 1979.  At that time, the Veteran reported that he had similar symptoms before but did not elaborate as to when.  On examination, the Veteran's posture was erect, straight leg raising was negative, deep tendon reflexes were equal, and the Veteran could heel and toe walk without difficulty.  There were no palpable muscle spasms.  X-ray studies of the lumbar spine showed the intervertebral disc spaces were well maintained and there was no loss of height of vertebral bodies.  The assessment was totally normal examination.

The Veteran made no mention of any back problems on his original application for VA compensation benefits received in September 1982, or when examined by VA in August 1984 or July 1986, and no pertinent abnormalities were noted on either examination.

Post-service private medical reports of record showed that he underwent lumbar laminectomy for removal of a bullet from a gunshot wound in 1988.  Additional private medical records showed that the Veteran was treated for cervical and low back pain and underwent cervical diskectomy and fusion in April 1997, for injuries sustained in an automobile accident in October 1996.  He was also treated for chronic back pain following an automobile accident in October 2000.  Private x-ray studies in October 2000 showed laminectomy defects at L3 and L4 with absence of the L3 and L4 spinous processes.  The remainder of the lumbar spine was normal, and the intervertebral disc spaces were well maintained.  There was no compression fracture or spondylolisthesis, the lumbar pedicles were intact, and the sacroiliac joints were unremarkable.  A private MRI in May 2001, showed some degenerative disc at the L3-4 and L5-S1 levels, and some disc bulging at the L2-3 level.

Although the Veteran now contends that he has had chronic low back problems ever since service, the objective evidence of record showed only a single complaint of low back pain in service and no objective evidence of any diagnosis of a low back disorder.  Furthermore, the Veteran made no mention of any back problems on his original claim for VA compensation benefits in 1982, or when examined by VA in 1984 or 1986, and no diagnosis of a low back disability was noted on either examination.  The objective evidence of record showed that the Veteran sustained a gunshot wound to his back subsequent to service and that he underwent lumbar laminectomy for removal of the bullet in 1988, several years after discharge from service.  

Additionally, the Board notes that a February 1988 intake evaluation before his lumbar laminectomy stated that he had pain in his lower back from an alleged worker's compensation injury that occurred in October 1987.  Subsequent February 1988 operative reports noted that the Veteran's gunshot wound had its entrance just below L4.  The bullet was removed and a total laminectomy, L3 and L4 with removal of intraspinal foreign body from L3 and repair of dural laceration at L4 was performed.  The Board notes that in a May 1988 letter from the doctor that performed the laminectomy, it was noted that any judgment with regard to the worker's compensation claim would be clouded by the gunshot wound.  A subsequent July 1988 letter from the same doctor noted that even with the gunshot wound there was no etiologic basis for the Veteran's persistent low back claim.  An October 1988 letter stated that the Veteran's limitations were from a combination of an on-the-job injury and the gunshot wound.  An August 1997 letter from a private physician noted that he believed the Veteran tended to over embellish his symptomatology.  Finally the Board notes a February 2003 VA treatment report that noted that the Veteran said he had low back pain since 1988.  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In this case, the objective evidence of record does not show any evidence of trauma or back injury, or any objective evidence of a chronic low back disability in service or until many years thereafter.  While the Veteran was seen for right leg and back pain once in service, the only symptom was some muscle stiffness in the right leg.  There were no objective findings of any diagnosis referable to his back.  The evidence of record clearly shows that the Veteran sustained several, severe back injuries subsequent to service and that he underwent a laminectomy at the L3 and L4 levels for residuals of a gunshot injury several years after discharge from service.  The records also showed treatment for chronic low back problems after automobile accidents in 1996 and 2000.  In short, there was no chronic condition of the low back in service or any continuity of symptomatology until many years after his discharge from service, and no evidence of arthritis within the presumptive period following service.  Furthermore, the Veteran has provided no competent evidence of a causal relationship between his current low back problems and military service.  

The Veteran is competent to report his experience of having sustained a low back injury in service.  The Board further acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, with consideration of the above, the Board does not find the Veteran's account to be credible.  

Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the appellant's statements are inconsistent with respect to the totality of the evidence of record.  Because of the inconsistency, and the lack of any corroborating evidence, the Board finds that the Veteran's contentions have limited, if any, probative value.

Accordingly, after weighing the lay and medical evidence pertinent the claim, the Board finds that the preponderance of the evidence is against finding that the Veteran sustained a chronic low back disability in service, and has experienced low back problems since service.


C.  Bilateral Shoulder Disorder

The Veteran contends that he has recurrent intermittent pain in his bilateral shoulders that is related to pain in his shoulders he experienced while on active duty.  

The Board notes that the Veteran has a current diagnosis with regard to his bilateral shoulders.  In this regard the Board notes the Veteran was diagnosed with mild degenerative joint disease in the bilateral shoulders.  As such the Veteran has a current disability as required by 38 C.F.R. § 3.303.

With regard to the Veteran's service treatment records the Board notes that the Veteran did complain of right shoulder pain in November 1978 after playing football.  The Veteran was treated with aspirin and given a one-day profile for no lifting over 25 pounds.  Subsequently in March 1979 the Veteran complained of a pinched nerve in his right shoulder and tingling in his left shoulder with numbness.  The Veteran was assessed with muscle spasm of the deltoid.  The Veteran was again diagnosed with muscle spasm of the deltoid in April 1979.

Post-service records indicate that the Veteran had an EMG that revealed a normal study of the upper extremities in August 1997.  Treatment reports from the Albany Orthopedic Center it was noted that the Veteran complained of not being able to sleep as a result of pain in both his upper extremities.  It was determined that resolving cervical sprain and possible disk herniation was causing the intermittent arm pain.  A July 2002 EMG revealed normal upper extremities except for evidence of a prior left ulnar neuropathy at or below the elbow with evidence of axonal regeneration.  Finally a July 2005 VA treatment note showed full range of motion with regard to bilateral shoulders.

The Veteran was afforded a VA examination in July 2009 in which he stated that he began having pain in his bilateral shoulders and numbness in his bilateral arms, especially at night, while he was stationed at Fort Ord, California.  He stated that he sought medical attention and was treated by doctor that would manipulate a pressure point in his shoulder.  The Veteran stated an x-ray could have been taken at the time.  He further reported follow-up medical attention two years after separation from service in an emergency room where he was given an injection for the pain.  The Veteran described his pain as intermittent at a 9/10 on the pain scale occurring 3 to 4 times a week and lasting for several hours.  The Veteran had had no incapacitating episodes over the last year.  The Veteran's pain was aggravated by lying down.  The Veteran stated that pain was relieved by pain medications such as hydrocodone and standing up and stretching.  The Veteran reported that was difficult to reach above the shoulder height.  The Veteran reported pain, weakness, stiffness, instability, fatigability, and lack of endurance, but he denied swelling, heat, redness, or locking.  The Veteran had no episodes of dislocation, subluxation, or constitutional symptoms of inflammatory arthritis.  Upon examination visualization of the shoulders revealed no abnormality.  The Veteran did not exhibit tenderness upon palpation.  With regard to range of motion the Veteran exhibited some limitation of motion with pain.  X-rays taken in conjunction with the examination revealed mild degenerative joint disease in the bilateral shoulders.  

While the Board notes that the Veteran had in-service complaints of shoulder pain associated with muscle injuries and a current disability the Board notes that there is no competent evidence linking any in-service complaints with the Veteran's current disability.  In this regard the Board notes the July 2009 VA examiner's negative etiological opinion that it is not as least as likely as not that the Veteran's bilateral shoulder disability is related to his service tenure.  The examiner's rationale included the lack of complaint regarding the Veteran's shoulders from his discharge in 1982 until the late 1990s.  The examiner further noted that the Veteran's bilateral shoulder disability, in particular the pain associated with his shoulders is more likely than not related to his cervical spine disorders which are not associated with the Veteran's active duty service but rather post-service motor vehicle accidents.  


D.  Lay evidence

The Board notes that the post-service record is negative for a medical opinion linking the Veteran's current disabilities to include a gastrointestinal disorder, a low back disorder, and a bilateral shoulder disorder to his military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

Additionally, service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d). The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, supra.  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d at 1336.  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As to the Veteran's claims that his disabilities were caused by his military service, laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).

As noted above, the Veteran is competent to give evidence about what he sees and feels.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, as a lay person, the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his opinion is not competent with regard to an assessment as to etiology.  

Finally, as stated above, Board notes that the evidence of record does not show post-service treatment for any of the Veteran's disabilities until many years after separation from service.  Indeed the first evidence of post-service complaint with regard to a low back disorder was in 1987, five years after discharge from service.  The first post-service treatment records with regard to the Veteran's complaints for bilateral shoulder pain and gastrointestinal disorders did not occur until the late 1990s, more than 15 years following discharge from service.  While the Board is not holding that corroboration is required, the absence of complaint of a disability serves as negative evidence.  In this regard, the Board finds the Veteran's assertions, which are inconsistent at times, to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, inconsistent statements and the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claims based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability); Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by a claimant at a later date).  While the Board has considered the lay statements of record regarding the Veteran's complaints of heartburn and stomach pain over the years, the Board finds such statements, while competent as to observations, are neither competent nor credible evidence of a nexus to service or to relate any current gastrointestinal disorder to the Veteran's complaints over the years as such requires medical expertise.  

After weighing all the evidence, with regard to the issues of a gastrointestinal disorder and a bilateral shoulder disorder, the Board finds greater probative value in the July 2007 and August 2010 VA examiner's conclusions, and, in light of the other evidence of record, the opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  In this regard, the Board finds that the VA examiners' opinions are the most persuasive medical evidence addressing the diagnoses and etiology of the Veteran's claimed disorders.  The reports reveal that the examiners conducted thorough examinations of the Veteran and provided a full and complete rationale for all opinions.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  Therefore, the Board finds the opinions from the July 2007 and August 2010 VA examiners to be of greater probative value than the Veteran's lay statements with regard to the issues of service connection for a gastrointestinal disorder and a bilateral shoulder disorder.  

With respect to the issue of a low back disorder, as thoroughly discussed above, the Board finds that the Veteran is not credible given the inconsistency of his statements with regard to when his low back problems began.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board affords greater probative weight to the ample medical evidence indicating that the Veteran's low back disability is related to post-service incidents.

With consideration of the service treatment records, the VA treatment records, the absence of any evidence of arthritis having manifested within one year of the date of termination of service, the lack of medical nexus of a current disability to the purported continuous gastrointestinal complaints over the years, and the negative opinions with regard to causal link to the Veteran's military service, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a gastrointestinal disorder, a low back disorder, and a bilateral shoulder disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hepatitis is reopened, and to this extent only the claim is granted.

Service connection for a gastrointestinal disorder is denied.

Service connection for a low back disability is denied.

Service connection for a bilateral shoulder disorder is denied. 



REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to service connection for hepatitis and entitlement to service connection for pes planus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Initially, with regard to the claim for entitlement to service connection for pes planus, the Board notes that the Veteran contends that service should be established for pes planus because he was treated for chronic foot problems in service and has a current diagnosis of pes planus.  The Board notes that the Veteran was afforded a VA examination with regard to his feet in April 2005.  The Veteran was diagnosed with pes planus with pronation of bilateral feet.  Unfortunately, the examination did not contain an etiological opinion with regard to whether the Veteran's currently diagnosed pes planus was related to his active duty service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)The Board acknowledges that the Veteran is currently service-connected for recurrent calluses of both feet, status post excision and that the April 2005 examination was primarily provided to determine the current severity level of that disease.  However, given the Veteran's ongoing claim for service connection for pes planus, a current diagnosis, and evidence of complaints of problems with his feet in service, the Board finds that a VA examination, to include an etiological opinion with regard to the Veteran's pes planus is required.  

With respect to the Veteran's claim for entitlement to service connection for hepatitis, the Board notes initially that generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); but see Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In this regard the Board notes that the Veteran's service treatment records showed that the Veteran was treated for hepatitis in service in August and September 1979.  Laboratory studies were positive for viral hepatitis type B.  The records showed that the Veteran's liver functions improved and laboratory studies returned to normal when he was discharged to duty in September 1979.  Despite multiple complaints by the Veteran that his hepatitis symptomatology had returned, subsequent in-service laboratory studies in December 1980, and January and October 1981, were within normal limits.  

While various post-service treatment records both VA and private seem to indicate that the Veteran does not currently have hepatitis, there are treatment records during the course of the appeal that indicate possible residuals of hepatitis.  With consideration of the above, the Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Specifically, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of any current manifestations of hepatitis to include any residuals.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As this case presents certain medical questions which cannot be answered by the Board, an additional VA opinion must be provided.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board acknowledges that previous VA examinations, including the August 2010 VA examination addressed, briefly, the Veteran's claim for hepatitis, however, the examiner merely noted the in-service diagnosis and stated that the Veteran did not currently test positive for hepatitis.  As noted above the Veteran's claim for hepatitis has been consistently intertwined with his claim for a gastrointestinal disorder.  As there are other potential residuals of hepatitis, the Board finds that a new examination specifically addressing the issue of hepatitis, to include any current diagnosis and etiology, is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his currently diagnosed pes planus.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether the Veteran's pes planus is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any residuals or current manifestations of hepatitis B.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether any current residuals or manifestations of hepatitis are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review. Please send the claims folder to the examiner for review in conjunction with the examination.

3.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


